This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1701

                                     State of Minnesota,
                                         Respondent,

                                             vs.

                                 Juanel Anthony Mikulak,
                                        Appellant.

                                  Filed October 11, 2016
                                         Affirmed
                                      Peterson, Judge

                               Ramsey County District Court
                                 File No. 65-CR-14-355

Lori Swanson, Attorney General, St. Paul, Minnesota; and

David Torgelson, Renville County Attorney, Scott A. Hersey, Special Assistant County
Attorney, St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica M. Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Peterson, Presiding Judge; Hooten, Judge; and Bratvold,

Judge.

                          UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal from a conviction of failing to register as a predatory offender,

appellant argues that the factual basis for his guilty plea is insufficient. We affirm.
                                           FACTS

         Appellant Juanel Anthony Mikulak was required to register as a predatory offender

following a fifth-degree criminal-sexual-conduct conviction in 2008. Upon his release

from prison, Mikulak registered a primary address in St. Cloud1 where he and his girlfriend

L.M. lived. L.M. asked Mikulak to leave their shared residence, and Mikulak left St. Cloud

and went to stay with D.T., who lived in Danube,2 and he did not register with the local

law-enforcement authority.

         Mikulak was charged with one count of failing to register as a predatory offender,

in violation of Minn. Stat. § 243.166, subd. 5(a) (2014), and he pleaded guilty. Speaking

to Mikulak at the plea hearing, the district court summarized the facts as follows:

                Now in your case the allegation is that you no longer had a
                primary residence because you were kicked out and that’s one
                of the elements of the offense and the other is that when you
                came to Danube on the dates [that are] talked about in the
                complaint, you failed within 24 hours to notify the Sheriff that
                that’s where you’re at or local law enforcement to satisfy the
                registration requirement. Is that your understanding of the
                charge you’d be pleading guilty to?

Mikulak replied, “That’s my understanding, yes.”

         Mikulak testified that he stayed with D.T. beginning on October 17, 2014, and that

he stayed for the weekend. Mikulak also testified that he visited the Renville County

Sheriff’s Department, but he did not fill out any registration paper work because he

assumed that he had a week to register. Mikulak acknowledged that the registration



1
    This address is in Stearns County.
2
    Danube is in Renville County.

                                               2
information provided to him after his conviction in 2008 stated that, if he did not have a

primary address, he must report to the law-enforcement authority in the area where he was

staying within 24 hours of leaving his former primary address.

       The district court reviewed the forms Mikulak signed in 2008 when he was first

required to register. Mikulak acknowledged that he signed the forms setting forth the 24-

hour registration requirement and that his understanding that he had seven days to register

did not apply to his current situation. Mikulak had forgotten that there was a 24-hour

requirement, but he agreed that he was given that information when he first registered.

       The district court accepted Mikulak’s guilty plea to the charge of failing to register

within 24 hours after going to Danube. In accepting the plea, the district court summarized

that the failure to register had occurred on October 16 or 17 and for “24 hours thereafter.”

The court denied Mikulak’s motion for a dispositional sentencing departure and sentenced

him to 36 months in prison. Mikulak now appeals his conviction, arguing that the district

court improperly accepted his guilty plea.

                                     DECISION

       Before accepting a guilty plea, “the [district] court must determine whether the plea

is ‘accurate, voluntary and intelligent (i.e., knowingly and understandingly made)’, and

whether there is an adequate factual basis for the plea on the record.” State v. Lyle, 409

N.W.2d 549, 551 (Minn. App. 1987) (quoting State v. Trott, 338 N.W.2d 248, 251 (Minn.

1983)). Whether a guilty plea is valid is a question of law, which we review de novo. State

v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).




                                             3
       “A factual basis [for a guilty plea] exists if there are sufficient facts on the record to

support a conclusion that defendant’s conduct falls within the charge to which he desires

to plead guilty.” State v. Johnson, 867 N.W.2d 210, 215 (Minn. App. 2015) (quotations

omitted), review denied (Minn. Sept. 29, 2015). Mikulak was charged with violating Minn.

Stat. § 243.166, subd. 5(a), which states that “[a] person required to register under this section

who knowingly violates any of its provisions or intentionally provides false information . . . is

guilty of a felony.” Minn. Stat. § 243.166, subd. 3a(a) (2014), provides that, “[i]f a person

leaves a primary address and does not have a new primary address, the person shall register

with the law enforcement authority that has jurisdiction in the area where the person is staying

within 24 hours of the time the person no longer has a primary address.” Minn. Stat.

§ 243.166, subd. 3a(c) (2014), requires that “[a] person who lacks a primary address shall

register with the law enforcement authority that has jurisdiction in the area where the person

is staying within 24 hours after entering the jurisdiction.”

       Mikulak argues that his guilty plea must be vacated because he testified at the plea

hearing that he had not lost his primary residence in Stearns County when he entered Renville

County on October 17, 2014, and he did not admit that he was ever in any single jurisdiction

for 24 hours. Consequently, Mikulak contends, there was not a factual basis to conclude that

he was required to register within 24 hours, and he could not have knowingly violated the

registration statute by failing to register. We are not persuaded.

       Although Mikulak testified at the plea hearing that, after October 17, he still had

personal items at the residence that he had shared with L.M., he also testified that L.M. asked,

or told, him to leave the residence, and, on Friday, October 17, he went to Danube to stay with



                                                4
D.T. and spent the weekend there. More importantly, Mikulak testified, “I paid a visit to the

[Renville County] Sheriff’s Department but I didn’t fill out any registration paperwork or

anything like that because I was assuming that, I assumed I had a week, I didn’t realize I had

24 hours.” This testimony demonstrates that Mikulak knew that he no longer had a primary

address and that he was required to register in Renville County, but he was mistaken about

how quickly he needed to register.

       Mikulak argues that, even if he knew that he had lost his primary residence, the record

is insufficient to show that he needed to register because he did not admit that he was in the

same jurisdiction for at least 24 hours. But Mikulak testified that he arrived in Danube on

Friday, and when he was asked how long he stayed there, he answered, “For the weekend, I

was visiting.”

       Mikulak argues that this testimony does not show that he was in the same jurisdiction

for 24 hours because he did not define how long “the weekend” was and did not make clear

that he stayed in Danube that entire time. But the common meaning of “weekend” is “[t]he

last part of the week, typically from Friday evening through Sunday evening, but sometimes

including other adjacent days, especially when seen as a time of leisure or recreation.” The

American Heritage Dictionary of the English Language 1964 (5th ed. 2011) There is no reason

to conclude that Mikulak meant anything other than this common meaning, and under this

meaning, a weekend is more than 24 hours long. Also, Mikulak testified that he stayed with

D.T. in Danube, and when the follow-up question asked how long he stayed “there,” it is

apparent that “there” referred to Danube.




                                              5
       Finally, Mikulak argues that, because he did not know that he needed to register

within 24 hours, he did not “knowingly” violate the registration statute. Citing State v.

Watkins, 840 N.W.2d 21, 31 (Minn. 2013), and State v. Gunderson, 812 N.W.2d 156, 160-

61 (Minn. App. 2012), Mikulak argues that, to prove a knowing violation of the statute, the

state had to show not only that he knew that he was required to register, but that he also

knew that his action, or inaction, violated the statute. But in Watkins, the defendant was

charged with violating a domestic-abuse no-contact order, and he testified that he did not

know that he was contacting the protected person named in the order, 840 N.W.2d at 24,

and in Gunderson, the defendant was charged with violating a harassment restraining order,

and he testified that he did not believe that the order prohibited the actions for which he

was charged. 812 N.W.2d at 159. Neither defendant argued that the state needed to prove

that he knew that a statute prohibited him from violating the order; both argued that the

state needed to prove that he knew what the order prohibited.

       Unlike the defendants’ claims in Watkins and Gunderson, Mikulak’s claim is that

he did not know what the registration statute required. But in Minnesota, “[i]t is a deeply

rooted concept of our jurisprudence that ignorance of the law is no excuse. All members

of an ordered society are presumed either to know the law or, at least, to have acquainted

themselves with those laws that are likely to affect their usual activities.” State v. King,

257 N.W.2d 693, 697-98 (Minn. 1977) (citations omitted).

       In King, the defendant was charged with unlawful possession of a substance that

was not included in a statutory list of controlled substances but had been designated as a

controlled substance by the State Board of Pharmacy under authority delegated to the board


                                             6
by the state legislature. Id. at 695. The district court granted the defendant’s motion to

dismiss on the ground that possession of the substance did not constitute a crime. Id. The

supreme court reversed and explained that the defendant could not “be heard to complain

that she was without notice that [possessing the substance] was a crime.” Id. at 697. The

supreme court stated:

              Had defendant made any effort to ascertain whether her
              possession of this drug without a medical prescription was
              lawful, she, as any other member of the public, would have
              been directed to the Federal Register and the delegation
              provisions here considered, and she would have been put on
              adequate notice.

Id. at 698.

       Similarly, had Mikulak made any effort to ascertain when he was required to

register, he would have learned that he was required to register within 24 hours after

entering Danube. Because Mikulak is presumed to know those laws that are likely to affect

his usual activities, the factual basis for his guilty plea did not need to show that he knew

that the registration statute required him to register within 24 hours after he entered

Danube.

       This conclusion is consistent with general principles set forth in the Minnesota

Criminal Code of 1963, which is codified as Minn. Stat. §§ 609.01-.912 (2014).3 The

Criminal Code provides that “[w]hen criminal intent is an element of a crime in [the Code],

such intent is indicated by the term ‘intentionally,’ the phrase ‘with intent to,’ the phrase


3
 Minn. Stat. § 243.166, subd. 5(a), creates a criminal offense, but it is not part of the
Criminal Code.


                                             7
‘with intent that,’ or some form of the verbs ‘know’ or ‘believe.’” Minn. Stat. § 609.02,

subd. 9(1). The registration statute provides that a person “who knowingly violates any of

its provisions . . . is guilty of a felony.” Minn. Stat. § 243.166, subd. 5(a) (emphasis added).

Thus, intent is an element of a failing-to-register offense, and the state is required to prove

that a defendant knowingly violated the statute.

       But under the Criminal Code, “‘[k]now’ requires only that the actor believes that

the specified fact exists.” Minn. Stat. § 609.02, subd. 9(2). “Criminal intent does not

require proof of knowledge of the existence or constitutionality of the statute under which

the actor is prosecuted or the scope or meaning of the terms used in that statute.” Id, subd.

9(5). Thus, to prove a violation of the registration statute, the state must prove that the

defendant believes that the facts that constitute a violation exist, but the state is not required

to prove that the defendant knows that the registration statute exists or what the statute

means. See Bryan v. United States, 524 U.S. 184, 193, 118 S. Ct. 1939, 1946 (1998)

(stating that, “unless the text of the statute dictates a different result, the term ‘knowingly’

merely requires proof of knowledge of the facts that constitute the offense” (footnote

omitted)); 1 Wayne R. LaFave, Substantive Criminal Law § 5.2(b) (2d ed. 2003) (stating

that “to ‘knowingly’ engage in certain conduct proscribed by a criminal statute does not

require that the conduct be done with knowledge of its illegality”).

       The facts required for Mikulak’s alleged violation of the registration statute are that

Mikulak no longer had a primary address, he stayed in Danube, and he did not register with

the law-enforcement authority that had jurisdiction in Danube within 24 hours after he

entered. As we have already discussed, Mikulak’s testimony at his plea hearing proved


                                                8
that he believed that these facts existed. We, therefore, conclude that there is an adequate

factual basis for Mikulak’s guilty plea on the record.

       Affirmed.




                                             9